Raum, J., dissenting: I regret that I am unable to agree with the prevailing opinion on the second and third issues. With respect to the second issue, the matter is specifically governed by an applicable regulation which should be controlling unless it is plainly in conflict with the statute. I cannot find such conflict, and would therefore follow the regulation. As to the third issue I think that the prevailing opinion takes an unduly narrow view of the statute. Its purpose is to give some relief where the same item is included in a decedent’s gross estate for estate tax purposes and is thereafter also included for income tax purposes in the measure of gross income of the estate or of a beneficiary. That precise situation of double taxation exists here, and it is my view that when fairly read the statute affords the relief which it was plainly intended to provide. Murdock, concurs in this dissent insofar as it relates to the second issue. AtkiNS, /., agrees with this dissent.